                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  GLENN WATTS, et al.                               §
                                                    §
                                                    §
                                                    §
  v.                                                §         CIVIL ACTION NO. 6:17cv424
                                                    §
                                                    §
  FLOWERS FOODS, INC., et al.                       §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

         The Report and Recommendation of the Magistrate Judge, which contains her

findings, conclusions, and recommendation for the disposition of the complaint has been

presented for consideration.      The Report and Recommendation (Docket No. 32), filed on

September 24, 2018, recommends that the Joint Motion for Approval of FLSA Settlement be

granted and that the Confidential Release and Settlement Agreement be approved. No written
    .
objections have been filed. The Court therefore ADOPTS the findings and conclusions of the

Magistrate Judge as those of the Court. It is therefore

       ORDERED that the Joint Motion for Approval of FLSA Settlement (Docket No. 29) is

GRANTED and the Confidential Release and Settlement Agreement is APPROVED. It is further

         ORDERED that all claims are DISMISSED with prejudice.

         It is finally ORDERED that any motion not previously ruled on is DENIED.

         The Clerk of the Court is directed to close this case.

         SIGNED this 20th day of December, 2018.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
